Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 06, 2019

The Court of Appeals hereby passes the following order:

A19I0181. LARRY SCOTT CHATHAM et al. v. GARDNER EXCAVATING,
     INC. et al.

      In this dispute arising out of a real estate development project, the trial court
entered an order in July 2018 directing defendants Larry Chatham, Alpine Building
& Developing, LLC, Chatham & Company Realty, LLC, and Chatham Realty
Holdings, LLC to deposit $270,000 into the court registry within five days of entry
of the order. When the defendants failed to do so, the trial court entered an order in
October 2018: (i) finding them in contempt of the July 2018 order; (ii) directing them
to submit the $270,000 into the court registry within 30 days; and (iii) reserving
ruling on the sanctions to be imposed for the contempt until a subsequent compliance
hearing. After the defendants again failed submit the full amount into the court
registry, the trial court entered an order in January 2019 in which it found the
defendants in contempt of each of the prior orders and, as punishment for the
contempt, struck the defendants’ answer, counterclaims, and third-party complaint.
The trial court subsequently certified its order for immediate review, and the
defendants filed this application for interlocutory appeal.
      The trial court’s January 2019 contempt order is directly appealable under
OCGA § 5-6-34 (a) (2). See Harrell v. Fed. Nat. Payables, Inc., 284 Ga. App. 395,
397 (1) (643 SE2d 875) (2007) (“[T]his court has jurisdiction to hear appeals filed
after punishment is imposed pursuant to a contempt order.”); Hamilton Capital
Group, Inc. v. Equifax Credit Information Svcs., Inc., 266 Ga. App. 1, 2-3 (1) (596
SE2d 656) (2004) (rejecting a claim that this Court lacked jurisdiction over an
interlocutory appeal from a trial court order holding a party in contempt for failing
to comply with a temporary restraining order in a pending case that, inter alia,
required the contemnor to pay another party for various services); accord Ramsey v.
Ramsey, 231 Ga. 334, 336 (1) (201 SE2d 429) (1973) (“The order adjudging a person
in contempt . . . , in effect, is a final disposition of the contempt matter . . . , whether
it involves an interlocutory order or a final judgment.”). “This Court will grant a
timely application for interlocutory review if the order complained of is subject to
direct appeal and the applicants have not otherwise filed a notice of appeal.” Spivey
v. Hembree, 268 Ga. App. 485, 486, n. 1 (602 SE2d 246) (2004).
       Accordingly, this application for interlocutory appeal is hereby GRANTED.
The defendants shall have ten days from the date of this order to file a notice of
appeal in the trial court, if they have not already done so. The trial court clerk is
DIRECTED to include a copy of this order in the appellate record.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           03/06/2019
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.